Citation Nr: 0842283	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for hair loss, to include 
as due to undiagnosed illness, has been submitted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's wife's miscarriages, to include as due to 
undiagnosed illness (now claimed as loss of fertility).

3.  Entitlement to service connection for sweating, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to non-service-connected pension.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.  The veteran also had active service in the Army 
Reserves from September 1990 to June 1991, with service in 
the Southwest Asia theater during the Persian Gulf War from 
November 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in this case.  The hearing was scheduled and 
subsequently held in July 2006.  The veteran testified at 
that time and the hearing transcript is of record.  The 
veteran also requested a Travel Board hearing in this case.  
The hearing was scheduled, but the veteran failed to report 
to the hearing and made no attempt to reschedule the hearing.  
Thus, the Board finds the veteran's request for a Travel 
Board hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2008).

The issues of entitlement to service connection for anxiety 
and entitlement to non-service-connected pension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hair loss in April 
1999.  The veteran did not appeal this decision and, 
therefore, this decision is final.

2.  The RO again denied the veteran's claim of entitlement to 
service connection for hair loss in January 2001.  The 
veteran did not appeal this decision and, therefore, this 
decision is final.

3.  The evidence received subsequent to the January 2001 RO 
decision includes VA treatment records and hearing testimony; 
this evidence does not raise a reasonable possibility of 
substantiating the claim for service connection.
 
4.  The RO denied service connection for the veteran's wife's 
miscarriages in January 2001.  The veteran did not appeal 
this decision and, therefore, this decision is final.

5.  The veteran's attempt to reopen the claim of service 
connection for his wife's miscarriages involves an issue that 
cannot be substantiated as a matter of law.

6.  The competent and probative evidence of record does not 
show that the veteran has a disability manifested by 
sweating.


CONCLUSIONS OF LAW

1.  The RO's April 1999 and January 2001 decisions are final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).

2.  No new and material evidence has been presented since the 
January 2001 decision denying the veteran's attempt to reopen 
a service connection claim for hair loss; thus, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The veteran's attempt to reopen the claim of service 
connection for his wife's miscarriages involves an issue that 
cannot be substantiated as a matter of law.  38 U.S.C.A. §§ 
101(2), 1110 (West 2002); 38 C.F.R. §§ 3.1(d), 3.303, 3.304 
(2008); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  The criteria for entitlement to service connection for a 
claimed disability manifested by sweating, to include as due 
to undiagnosed illness, are not met.  38 U.S.C.A. § 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Issues

The RO initially denied the veteran's claim of entitlement to 
service connection for hair loss, to include as due to 
undiagnosed illness, in a rating decision dated April 1999 on 
the basis that hair loss was neither incurred in nor caused 
by service.  The veteran was notified of this decision that 
same month and did not appeal.  Thus, this decision is final.  
The veteran subsequently submitted a statement to VA dated 
October 1999 in which he sought to reopen his service 
connection claim.  The RO again denied the veteran's claim in 
a rating decision dated January 2001.  In particular, the RO 
determined that there was no evidence that a disability 
manifested by hair loss was incurred in or caused by service, 
or that the disability, to date, was manifest to a degree of 
10 percent.  The veteran was notified of this decision that 
same month and did not appeal.  Thus, this decision became 
final.

The veteran filed the current claim to reopen in April 2005.  
The RO denied the veteran's claim to reopen in the September 
2005 rating decision currently on appeal on the basis that no 
new and material evidence was submitted.  The veteran timely 
perfected this appeal.   

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the January 2001 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has not been 
submitted in this case.  

The evidence of record at the time of the January 2001 
decision consisted of the veteran's service treatment records 
(STRs) and post-service VA treatment records.  The evidence 
now of record includes additional VA treatment records and 
hearing testimony in support of his claim.

The Board notes that the veteran has submitted to VA more 
than one written statement, as well as provided hearing 
testimony, in which he attested to the fact that he 
experienced hair loss since serving in Saudi Arabia during 
the Persian Gulf War.  The veteran also indicated that he had 
no family history of hair loss.

VA medical records associated with the veteran's claims file 
since the January 2001 RO decision reflect treatment for a 
variety of physical and psychiatric ailments.  However, these 
records are unrelated to the current claim and contain no 
references to hair loss or a disability manifested by hair 
loss.  Furthermore, there is no indication that the veteran's 
claimed condition resulted from undiagnosed illness or a 
medically unexplained chronic multi-system illness involving 
signs and symptoms of objective evidence perceptible to an 
examining physician and other, non-medical indicators capable 
of independent verification. 

In January 2008, the veteran was afforded a VA general 
medical examination as well as a Compensation and Pension 
(C&P) examination to assess the severity of any skin diseases 
and their relationship to service, if any.  No evidence of 
hair loss or a disability manifested by hair loss was noted 
at that time.

Given the evidence of record, the Board concludes that a 
claim of entitlement to service connection for hair loss, to 
include as due to undiagnosed illness, cannot be reopened.  
The Board acknowledges that the veteran submitted "new" 
evidence (i.e., evidence not previously submitted to agency 
decision-makers), but this evidence was not "material" 
evidence in that by itself or when considered with previous 
evidence of record, the evidence related to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  

Namely, none of the evidence received since the January 2001 
decision shows a diagnosis of or treatment for hair loss or a 
disability manifested by hair loss.  There can be no valid 
claim in the absence of proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is 
also no evidence showing that the veteran's claimed 
disability was manifest on active duty, or, to date, to a 
degree of 10 percent or more under 38 C.F.R. § 3.317.  
Additionally, there is no indication that the veteran's 
claimed condition resulted from undiagnosed illness or a 
medically unexplained chronic multi-system illness involving 
signs and symptoms of objective evidence perceptible to an 
examining physician and other, non-medical indicators capable 
of independent verification. 

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of observing thinning hair or hair loss, but the 
veteran is not competent (i.e., professionally qualified) to 
diagnose a disability manifested by hair loss or to offer an 
opinion as to the cause of this condition.

As previously stated, the veteran submitted new evidence in 
conjunction with his current claim, but material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  The evidence of record since the 
January 2001 RO decision does not relate to an unestablished 
fact necessary to substantiate the claim.  Accordingly, new 
and material evidence to reopen a claim of entitlement to 
service connection for hair loss, to include as due 
undiagnosed illness, has not been presented.

With respect to the veteran's other new and material evidence 
claim, the RO initially denied service connection for the 
veteran's wife's miscarriages, to include as due to 
undiagnosed illness (now claimed as loss of fertility), in a 
rating decision dated January 2001.  The veteran did not 
appeal this decision and, therefore, this decision became 
final.  The veteran filed the current claim to reopen in 
April 2005.  The RO denied the veteran's claim to reopen in 
the September 2005 rating decision currently on appeal on the 
basis that no new and material evidence was submitted.  The 
veteran timely perfected this appeal.   

Reviewing the evidence of record, the Board finds that this 
claim cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law).  As a practical matter, the 
veteran indicated in a January 2008 VA psychiatric 
examination that he and his wife were divorced.  
Nevertheless, the law and regulations governing the payment 
of monetary benefits to veterans does not provide for the 
kind of claim raised by the veteran and none of the 
circumstances which would generally entitle the veteran or 
the veteran's wife to payment are met in this case.  See 
generally, 38 C.F.R. §§ 3.1(d), 3.351, 3.702, 3.804, 3.807, 
3.812, 3.954, 3.1000, 3.1600 (2008).  Accordingly, this claim 
is denied as a matter of law.  

II.  Sweating

The veteran in this case also contends that he is entitled to 
disability compensation for the "sweats."  In particular, 
the veteran asserts that this condition is related to 
service.  The Board has also considered whether the veteran's 
claimed condition is due to undiagnosed illness given his 
service in the Southwest Asia theater during the Persian Gulf 
War.  
  
Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).
  
Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2008).  A "Persian Gulf veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(d).  The Southwest Asia theater 
of operations includes Saudi Arabia, among other places.  Id.  

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted above, the veteran had active service in the Army 
Reserves from September 1990 to June 1991, with service in 
the Southwest Asia theater (i.e., Saudi Arabia) during the 
Persian Gulf War from November 1990 to May 1991. Therefore, 
he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 
3.317.

The Board has reviewed the evidence of record, and 
regrettably, the veteran's claim must be denied on direct and 
presumptive bases.  The veteran's service treatment records 
(STRs) are negative for a diagnosis of or treatment for 
sweating or a disability manifested by sweating.

The first pertinent post-service evidence of record is dated 
August 1995, approximately four years after the veteran was 
discharged from service.  The veteran participated in the 
Persian Gulf Registry Program and was given a physical 
examination at that time.  The veteran reported a host of 
physical problems during the examination, but the veteran did 
not report (nor does the record reflect) any complaints or 
observations of sweating.  

Similarly, the veteran was hospitalized at a VA medical 
center for inpatient substance abuse treatment in May 1998.  
The veteran was afforded a physical examination at the time 
of admission where he reported a variety of physical 
ailments.  However, the veteran did not report (nor does the 
record reflect) any complaints or observations of sweating.

The veteran was afforded a VA general medical examination as 
well as a skin Compensation and Pension (C&P) examination in 
December 2000.  The veteran reported a host of physical 
problems during the examination, but the veteran did not 
report (nor does the record reflect) any complaints or 
observations of sweating.  Furthermore, there is no evidence 
of a diagnosis of or treatment for sweating or a disability 
manifested by sweating.

Associated with the veteran's claims file are numerous VA 
treatment records for the period 1998 to 2008.  However, 
these records are unrelated to the current claim.  In January 
2008, however, the veteran was afforded a VA general medical 
examination as well as a skin C&P examination.  The veteran 
reported a host of physical problems during the examination, 
but the veteran did not report (nor does the record reflect) 
any complaints or observations of sweating.  Furthermore, 
there is no evidence of a diagnosis of or treatment for 
sweating or a disability manifested by sweating.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case on either a direct or presumptive 
basis.  

The evidence of record does not reflect objective indications 
of a qualifying chronic disability in this case under 38 
C.F.R. § 3.317.  Aside from the veteran's own statements, 
there is no in-service or post-service medical evidence of 
record documenting chronic sweating or a disability 
manifested by sweating.  Although an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness includes 
signs or symptoms involving the skin, 38 C.F.R. § 3.317 makes 
clear that there must be at least some objective evidence 
perceptible to an examining physician and other, non-medical 
factors that are capable of independent verification.  
Moreover, an undiagnosed illness by definition is a condition 
that by history, physical examination and laboratory tests 
cannot be attributed to a known clinical diagnosis.   

Here, the evidence of record includes numerous VA treatment 
records, as well as multiple VA examinations.  The Board 
notes that none of this evidence includes references to 
sweating or a disability manifested by sweating (e.g., 
hyperhidrosis).  For instance, no examining physician 
observed the veteran sweating, nor does the evidence show 
that the veteran mentioned this claimed condition to any VA 
examiner, despite numerous opportunities to do so.  
Consequently, the veteran's claimed condition was not noted 
by history, on physical examination, or by laboratory 
testing.  Furthermore, there is no evidence of other non-
medical indicators capable of independent verification.  
Accordingly, the Board concludes that the veteran's service 
connection claim for sweating due to undiagnosed illness must 
be denied on a presumptive basis. 

While the Board finds that the veteran is unable to 
substantiate his service connection claim on a presumptive 
basis, the Board is obligated to consider the veteran's claim 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the veteran was not precluded under 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The veteran's STRs were negative for any diagnosis of or 
treatment for sweating or a disability manifested by 
sweating, and there is no post-service evidence documenting 
such a condition.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer, supra.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno and 
Buchanan, supra.  However, the Court has also held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu and Jandreau, supra.  Here, 
the veteran is capable of reporting that he has the 
"sweats," but the veteran is not competent (i.e., 
professionally qualified) to diagnose a disability manifested 
by sweating or to offer an opinion as to the cause of this 
condition.

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current disability 
manifested by sweating.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim). 

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury 
or disease.  In the instant case, there is no competent 
medical evidence showing a current medical diagnosis of a 
disability manifested by sweating.  Therefore, the Board 
concludes that the veteran's claim for direct service 
connection must be denied in the absence of any current 
clinical evidence confirming the presence of the claimed 
disability.  Accordingly, the Board finds that the criteria 
for entitlement to service connection for sweating are not 
met under any theory of causation.  Thus, the veteran's 
claim is denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the veteran's attempt to reopen his claim of 
service connection for hair loss, and the issue of 
entitlement to service connection for sweating, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in May 2005 that fully addressed the notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  The Board 
notes that the veteran raised the issue of service connection 
for sweating on a direct basis only, but that the Board also 
considered the veteran's claim on a presumptive basis for the 
sake of completeness.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim of service connection for hair loss as well as to 
substantiate his service connection claim for sweating, and 
he was provided with notice, in April 2006, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The veteran's 
claims were subsequently readjudicated following the April 
2006 notice by way of supplemental statements of the case 
issued in September 2007 and April 2008.

With respect to the veteran's attempt to reopen his claim of 
entitlement to service connection for his wife's 
miscarriages, VCAA notice is not required because the issue 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis, supra; VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded numerous VA examinations 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hair loss, to include as due to 
undiagnosed illness, has not been presented.

The veteran's attempt to reopen the claim of service 
connection for his wife's miscarriages involves an issue that 
cannot be substantiated as a matter of law.

Service connection for sweating, to include as due to 
undiagnosed illness, is denied.


REMAND

The veteran also contends that his currently diagnosed 
psychiatric disorder is related to service.  A review of the 
veteran's service treatment records (STRs) shows that the 
veteran was afforded a Southwest Asia demobilization medical 
examination upon returning from Saudi Arabia in May 1991.  
The veteran reported having nightmares and trouble sleeping.  
A notation on the examination report indicated that the 
veteran was prescribed Valium, secondary to "nervous 
problems."

The veteran sought care at the VA mental health clinic in 
June 2007.  The veteran reported having a variety of 
problems, including insomnia, "dreams," and an inability to 
be around other people.  The examiner noted that the veteran 
took Trazadone for insomnia and Vistaril for anxiety.  

The veteran was also afforded a VA C&P examination in January 
2008 for the purpose of diagnosing any and all psychiatric 
disabilities and determining their relationship to service, 
if any.  The veteran indicated that he was prescribed Valium 
in service for "nerves" and reported having a lengthy post-
service history of substance abuse.  The examiner noted that 
the veteran had daily, chronic psychiatric symptoms since 
1990, but described the symptoms as "mild."  The impression 
was anxiety disorder, not otherwise specified.  The examiner 
also diagnosed the veteran as having cannabis dependence, 
alcohol dependence (in remission per veteran report), and 
cocaine dependence (in remission per veteran report). 
The examiner opined that the veteran's substance abuse was 
separate and unrelated to his anxiety disorder.  However, the 
examiner stated that no direct link could be established 
between the current symptoms and the veteran's "in-service 
stressors without resorting to mere speculation, conjecture, 
or remote possibility." 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  Here, the Board finds 
the January 2008 VA examination to be inadequate for 
evaluation purposes because the examiner failed to provide an 
opinion regarding the link, if any, between the veteran's 
currently diagnosed anxiety disorder and his in-service 
treatment for "nervous problems."  As such, the Board finds 
that a remand is necessary. 

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA- generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
April 2, 2008 to the present.

In light of the Board's decision to remand the veteran's 
claim of entitlement to service connection for an anxiety 
disorder, the Board finds that the veteran's claim for a non-
service-connected pension is inextricably intertwined with 
his service-connection claim for an anxiety disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from April 2, 2008 
to the present. The RO should also attempt 
to obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  The claims file should then be 
returned to the VA examiner who conducted 
the January 2008 VA psychiatric 
examination.  The examiner is asked to 
express an opinion as to whether the 
veteran's currently diagnosed anxiety 
disorder is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's active service, 
and in particular, to his in-service 
treatment for a "nervous condition."  
The examiner must provide a complete 
rationale for any stated opinion.

If and only if the January 2008 examiner 
is not available, the veteran should be 
scheduled for a new VA examination in 
order to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran has a 
psychiatric disorder as set forth in the 
DSM-IV and if so, whether the psychiatric 
disorder is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's period of active 
service, and in particular, to his service 
in Saudi Arabia and in-service treatment 
for a "nervous condition."  The examiner 
must provide a complete rationale for any 
stated opinion.

If the examiner finds that the veteran 
does not have a psychiatric disability as 
set forth in the DSM-IV, the examiner is 
asked to comment on the January 2008 VA 
examination report.  The examiner must 
provide a complete rationale for any 
stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


